DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.

Claim Status
	Applicants’ arguments and amendments and affidavit filed 12/29/21 are acknowledged. Any previous rejection or objection not addressed below is withdrawn based on the claim amendments. 
	Claims 1, 3-6, 14-30, 32-60 and 62-72 have been cancelled.
	Claims 2, 7-13, 31, 61 and 73-75 are being examined.

Priority
This application is a 371 of PCT/AU2017/051232 11/10/2017 which claims benefit of 62/420,050 11/10/2016 and claims benefit of 62/472,240 03/16/2017.

Claim Rejections - 35 USC § 103
Claims were previously rejected under 103. Since the claims have been amended and new claims have been added a new rejection is set forth below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-13, 31, 61 and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over either CSL Behring (reference A17 of IDS 8/2/19; ‘CSL Behring’) or Clinical Trials Entry (Clinical trials entry for NCT02108262 retrieved from https://clinicaltrials.gov/ct2/history/NCT02108262?V_38=View on 7/30/20, 34 pages; ‘Clinical Trials’) in view of Tricoci et al. (cite A59 of IDS 8/2/19; ‘Tricoci’) in view of Vucica et al. (US 2014/0221272; ‘Vucica’) in view of Stevens (cite A54 of IDS 8/2/19; ‘Stevens’) in view of Voros et al. (US 2016/0202239; ‘Voros’).
The IDS citation lists the publication date of CSL Behring as April 2014. Further, Clinical Trials refers to the same study and relates to the version of November 9 2015.
The IDS citation lists the publication date of Tricoci as 2015. The pubmed entry (Pubmed entry for Tricoci et al. retrieved from https://pubmed.ncbi.nlm.nih.gov/26307570/ on 8/5/20, 3 pages) states that the article was published online August 20 2015.
	CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). 
CSL Behring expressly teach a high dose formulation (page 3) and Clinical Trials entry also teach a high dose (pages 6-7 connecting paragraph) but neither recite a specific amount as in claim 2. Further, CSL Behring and Clinical Trials entry do not teach comprising additional agents as in claim 61, sodium cholate as in claim 31 or patients with moderate renal impairment as in claim 2 (compare connecting paragraph on pages 18-19 of the instant specification).
Tricoci teach CSL112 formulations and administrations thereof (page 1). Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5). Tricoci recognizes that patients with mild renal insufficiency as being included in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040). Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica recognizes rHDL formulations for various applications (section 0038). Vucica recognizes patients that receive contrast agents (section 0010). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).
	Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	Voros teach that cardiovascular disease includes myocardial infarction (section 0003). Voros teach that angiography is used to define the degree and extent of the problem and to provide guidance for the treatment (section 0124) and specifically recognizes using contrast based angiography (sections 0210 and 0212) where the contrast based method allows for increased sensitivity and detection (section 0210). Voros recognizes scans within a 24 hour period (section 0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of CSL Behring/Clinical Trials because they specifically suggest administering to subjects with acute myocardial infarction. Since Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5) one would have been motivated to administer such agents based on the nature of the problem to be solved. Since CSL Behring/Clinical Trials specifically teach compositions comprising CSL112 one would have been motivated to use the specific components (including sodium cholate) and concentrations taught by Vucica because Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Since CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph) one would have been motivated to use an acceptable dose. Since Vucica teach that the target population for rHDL are often renally impaired (section 0005) one would have been motivated to administer to such patients. Since Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph) one would have been motivated to administer to such patients. Since Vucica recognizes rHDL formulations for various applications (section 0038) one would have been motivated to administer for such applications. Since Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56) one would have been motivated to use such stabilizer. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)) one would have been motivated to carry out such step. With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
One would have had a reasonable expectation of success since Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the subjects as recited in claim 2, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph) (compare instant specification pages 18-19 connecting sentence).
	In relation to the formulation recited in claim 2, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040) and specifically recite 6g (section 0040).
	In relation to the contrast agent as in claim 2 and timing of such administration, Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to the administrations of claims 2 and 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to any functional language of claim 2, the references teach the same agent as claimed so such agent would function as claimed.  Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	In relation to claims 7-8, Tricoci teach CSL112 supports cholesterol efflux (page 2 paragraph connecting columns 1-2). The references teach the same agent as claimed so such agent would function as claimed (MPEP 2112.01 II). 
	In relations to claims 9-10, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6) and Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame.
	In relation to claim 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to claims 11-12, Vucica teach various concentration of the apolipoprotein (section 0023).
	In relation to claim 13, such claim does not require any additional administrations. The references teach the same agent as claimed so such agent would function as claimed. Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the formulations recited in claim 31, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034).
In relation to claim 61, Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5).
	In relation to claim 73, Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame. Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing of the contrast agent administration, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to claims 74-75, Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56).

Response to Arguments - 103
Applicant's arguments and affidavit filed 12/29/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended and refer to those with moderate renal impairment, the amended claims are addressed above. Vucica teach that the target population for rHDL are often renally impaired (section 0005). Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph) (compare instant specification pages 18-19 connecting sentence).
Although applicants argue about the teachings of CSL Behring alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue about administration of a contrast agent, such newly added limitation is addressed above. Further, on page 8 last paragraph of the 12/29/21 reply applicants recognize that use of a contrast agent for angiography was known and is standard of care. One would not recognize a known step that is a standard of care as a way to differentiate from the prior art.
Although applicants argue about a safety and efficacy assessment, the active steps of claim 2 relate to administering a contrast agent and administering a rHDL formulation. There is no additional measuring steps required.
Although applicants argue about the 6g ApoA-I limitation, Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040) and specifically recite 6g (section 0040).
Although applicants argue via the declaration and arguments that based on Mehran that there are safety concerns, a close reading of Mehran reveals that Mehran teach a low risk score of less than or equal to 5 (results section of abstract on page 1393) and teach in Table 3 that for 40-60 ml/min 1.73m2 eGFR (which overlaps with the claimed Mod RI patients) the risk score is only ‘2’ which is at the lower end of ‘low risk’. Even in patients with even more extreme renal impairment (20-40 ml/min 1.73m2 eGFR) some of which do not even fall within the scope of the instant claims the risk score remains low (a ‘4’ per Table 3). One would not recognize a low risk as a teaching away nor would a low risk lead one to conclude that there was not a reasonable expectation of success.
Although applicants argue via the declaration and arguments that based on Mohammed that there are safety concerns, a close reading of Mohammed reveals that Contrast-Induced Nephropathy (CIN) is defined as elevation of serum creatinine of more than 25% (page 2 first complete paragraph). Instant claim 2 allows for serum creatinine values that can be greater than or equal to about 1.2-1.5 times a baseline value. Thus the instant claims allow for elevated values. Further, Mohammed recognizes that minimizing the volume of CM (contrast media) and preventing volume depletion are among the most effective measure to prevent CIN (page 4 section ‘Prevention strategies’). Thus, to the extent that there is any concern, there are known strategies to address the concerns. Further, Mohammed refers to Mehran (page 3, 3rd paragraph of risk scoring and stratification and reference 33) which as discussed in the previous paragraph determines that for 40-60 ml/min 1.73m2 eGFR (which overlaps with the claimed Mod RI patients) the risk score is only ‘2’ which is at the lower end of ‘low risk’.
Although applicants argue via the declaration and arguments that based on Rear that there are safety concerns, a close reading of Rear reveals that Rear teach a low risk score is less than 5 (see Table 4) and teach in Table 4 that for 40-60 ml/min 1.73m2 eGFR (which overlaps with the claimed Mod RI patients) the risk score is only ‘2’ which is at the lower end of ‘low risk’. Even in patients with even more extreme renal impairment (20-40 ml/min 1.73m2 eGFR) some of which do not even fall within the scope of the instant claims the risk score remains low (a ‘4’ per Table 4). One would not recognize a low risk as a teaching away nor would a low risk lead one to conclude that there was not a reasonable expectation of success.
Although applicants argue via the declaration and arguments that based on Epstein that there are safety concerns with sucrose, Epstein relates to Immune Globulin Intravenous products which appear to be distinct from the agents administered in the instant claims. Relevant to the instant claims, Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach specific formulations with specific amounts of sucrose (section 0010) and Vucica teach that such formulations show good stability and low renal toxicity (section 0010). One would not recognize a low risk as a teaching away nor would a low risk lead one to conclude that there was not a reasonable expectation of success.
Although applicants provide information about the AEGIS-I trial and the motivation behind the trail, MPEP 2144 IV recognizes that the motivation does not have to be same as the inventor’s motivation. There is no requirement that the skilled artisan is limited to clinical trials designed to identify any safety issues.
Although applicants argue that there is no teaching that one would have a reasonable expectation of success, MPEP 2143.02 recognizes that obviousness does not require absolute predictability. Further, MPEP 2107.03 IV recognizes that “Before a drug can enter human clinical trials, the sponsor, often the applicant, must provide a convincing rationale to those especially skilled in the art (e.g., the Food and Drug Administration (FDA)) that the investigation may be successful. Such a rationale would provide a basis for the sponsor’s expectation that the investigation may be successful. In order to determine a protocol for phase I testing, the first phase of clinical investigation, some credible rationale of how the drug might be effective or could be effective would be necessary. Thus, as a general rule, if an applicant has initiated human clinical  trials for a therapeutic product or process, Office personnel should presume that the applicant has established that the subject matter of that trial is reasonably predictive of having the asserted therapeutic utility.” In the instant case, CSL Behring expressly teach that 1267 participants are enrolled (page 3) for the phase 2b study (page 1). Clinical Trials entry also teach enrollment of 1200 (anticipated) (page 5) for the phase 2b study (page 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).
In summary the declaration under 37 CFR 1.132 filed 12/29/21 is insufficient to overcome the rejection of claims as set forth above because: MPEP 2143.02 recognizes that obviousness does not require absolute predictability. Further, as set forth above, the references cited show risks to be ‘low’. One would not recognize a low risk as a teaching away nor would a low risk lead one to conclude that there was not a reasonable expectation of success.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Double Patenting
	The previous double patenting rejection based on US 8,999,920 (with additional references) is updated as set forth below based on the claim amendments. Since application 16445937 has matured to US 11058747 the rejection is updated. The rejection based on application 17368464 is a new rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 7-13, 31, 61 and 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,999,920 (920) in view of CSL Behring (reference A17 of IDS 8/2/19; ‘CSL Behring’) or Clinical Trials Entry (Clinical trials entry for NCT02108262 retrieved from https://clinicaltrials.gov/ct2/history/NCT02108262?V_38=View on 7/30/20, 34 pages; ‘Clinical Trials’) in view of Tricoci et al. (cite A59 of IDS 8/2/19; ‘Tricoci’) in view of Vucica et al. (US 2014/0221272; ‘Vucica’) in view of Stevens (cite A54 of IDS 8/2/19; ‘Stevens’) in view of Voros et al. (US 2016/0202239; ‘Voros’).
920 recites treating myocardial infarction (claim 11) by administering a composition comprising an apolipoprotein (claims 1-10).
920 does not specifically teach treating within 7 days of an acute MI event as in claim 2 nor does 920 recite a specific dose amount nor does 920 specifically teach treating those with moderate renal impairment as in claim 2.
The IDS citation lists the publication date of CSL Behring as April 2014. Further, Clinical Trials refers to the same study and relates to the version of November 9 2015.
The IDS citation lists the publication date of Tricoci as 2015. The pubmed entry (Pubmed entry for Tricoci et al. retrieved from https://pubmed.ncbi.nlm.nih.gov/26307570/ on 8/5/20, 3 pages) states that the article was published online August 20 2015.
	CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). 
CSL Behring expressly teach a high dose formulation (page 3) and Clinical Trials entry also teach a high dose (pages 6-7 connecting paragraph) but neither recite a specific amount as in claim 2. Further, CSL Behring and Clinical Trials entry do not teach comprising additional agents as in claim 61, sodium cholate as in claim 31 or patients with moderate renal impairment as in claim 2 (compare connecting paragraph on pages 18-19 of the instant specification).
Tricoci teach CSL112 formulations and administrations thereof (page 1). Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5). Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040). Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica recognizes rHDL formulations for various applications (section 0038). Vucica recognizes patients that receive contrast agents (section 0010). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).
	Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	Voros teach that cardiovascular disease includes myocardial infarction (section 0003). Voros teach that angiography is used to define the degree and extent of the problem and to provide guidance for the treatment (section 0124) and specifically recognizes using contrast based angiography (sections 0210 and 0212) where the contrast based method allows for increased sensitivity and detection (section 0210). Voros recognizes scans within a 24 hour period (section 0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 920 because it specifically suggest administering to subjects with acute myocardial infarction. Since Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5) one would have been motivated to administer such agents based on the nature of the problem to be solved. Since CSL Behring/Clinical Trials specifically teach compositions comprising CSL112 one would have been motivated to use the specific components (including sodium cholate) and concentrations taught by Vucica because Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Since CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph) one would have been motivated to use an acceptable dose. Since Vucica teach that the target population for rHDL are often renally impaired (section 0005) one would have been motivated to administer to such patients. Since Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph) one would have been motivated to administer to such patients. Since Vucica recognizes rHDL formulations for various applications (section 0038) one would have been motivated to administer for such applications. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56) one would have been motivated to use such stabilizer. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)) one would have been motivated to carry out such step. With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
One would have had a reasonable expectation of success since Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the subjects as recited in claim 2, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	In relation to the formulation recited in claim 2, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040) and specifically recite 6g (section 0040).
	In relation to the contrast agent as in claim 2 and timing of such administration, Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to the administrations of claims 2 and 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to any functional language of claim 2, the references teach the same agent as claimed so such agent would function as claimed.  Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	In relation to claims 7-8, Tricoci teach CSL112 supports cholesterol efflux (page 2 paragraph connecting columns 1-2). The references teach the same agent as claimed so such agent would function as claimed (MPEP 2112.01 II). 
	In relations to claims 9-10, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6) and Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame.
	In relation to claim 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to claims 11-12, Vucica teach various concentration of the apolipoprotein (section 0023).
	In relation to claim 13, such claim does not require any additional administrations. The references teach the same agent as claimed so such agent would function as claimed. Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the formulations recited in claim 31, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034).
In relation to claim 61, Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5).
	In relation to claim 73, Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame. Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing of the contrast agent administration, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to claims 74-75, Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56).

Claims 2, 7-13, 31, 61 and 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,058,747 (747) in view of CSL Behring (reference A17 of IDS 8/2/19; ‘CSL Behring’) or Clinical Trials Entry (Clinical trials entry for NCT02108262 retrieved from https://clinicaltrials.gov/ct2/history/NCT02108262?V_38=View on 7/30/20, 34 pages; ‘Clinical Trials’) in view of Tricoci et al. (cite A59 of IDS 8/2/19; ‘Tricoci’) in view of Vucica et al. (US 2014/0221272; ‘Vucica’) in view of Stevens (cite A54 of IDS 8/2/19; ‘Stevens’) in view of Voros et al. (US 2016/0202239; ‘Voros’).
747 recites treating myocardial infarction (claim 20) by administering a composition comprising an apolipoprotein (claims 1-10).
747 does not specifically teach treating within 7 days of an acute MI event as in claim 2 nor does 747 recite a specific dose amount nor does 747 specifically teach treating those with moderate renal impairment as in claim 2.
The IDS citation lists the publication date of CSL Behring as April 2014. Further, Clinical Trials refers to the same study and relates to the version of November 9 2015.
The IDS citation lists the publication date of Tricoci as 2015. The pubmed entry (Pubmed entry for Tricoci et al. retrieved from https://pubmed.ncbi.nlm.nih.gov/26307570/ on 8/5/20, 3 pages) states that the article was published online August 20 2015.
	CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). 
CSL Behring expressly teach a high dose formulation (page 3) and Clinical Trials entry also teach a high dose (pages 6-7 connecting paragraph) but neither recite a specific amount as in claim 2. Further, CSL Behring and Clinical Trials entry do not teach comprising additional agents as in claim 61, sodium cholate as in claim 31 or patients with moderate renal impairment as in claim 2 (compare connecting paragraph on pages 18-19 of the instant specification).
Tricoci teach CSL112 formulations and administrations thereof (page 1). Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5). Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040). Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica recognizes rHDL formulations for various applications (section 0038). Vucica recognizes patients that receive contrast agents (section 0010). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).
	Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	Voros teach that cardiovascular disease includes myocardial infarction (section 0003). Voros teach that angiography is used to define the degree and extent of the problem and to provide guidance for the treatment (section 0124) and specifically recognizes using contrast based angiography (sections 0210 and 0212) where the contrast based method allows for increased sensitivity and detection (section 0210). Voros recognizes scans within a 24 hour period (section 0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 747 because it specifically suggest administering to subjects with acute myocardial infarction. Since Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5) one would have been motivated to administer such agents based on the nature of the problem to be solved. Since CSL Behring/Clinical Trials specifically teach compositions comprising CSL112 one would have been motivated to use the specific components (including sodium cholate) and concentrations taught by Vucica because Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Since CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph) one would have been motivated to use an acceptable dose. Since Vucica teach that the target population for rHDL are often renally impaired (section 0005) one would have been motivated to administer to such patients. Since Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph) one would have been motivated to administer to such patients. Since Vucica recognizes rHDL formulations for various applications (section 0038) one would have been motivated to administer for such applications. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56) one would have been motivated to use such stabilizer. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)) one would have been motivated to carry out such step. With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
One would have had a reasonable expectation of success since Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the subjects as recited in claim 2, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	In relation to the formulation recited in claim 2, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040) and specifically recite 6g (section 0040).
	In relation to the contrast agent as in claim 2 and timing of such administration, Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to the administrations of claims 2 and 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to any functional language of claim 2, the references teach the same agent as claimed so such agent would function as claimed.  Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	In relation to claims 7-8, Tricoci teach CSL112 supports cholesterol efflux (page 2 paragraph connecting columns 1-2). The references teach the same agent as claimed so such agent would function as claimed (MPEP 2112.01 II). 
	In relations to claims 9-10, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6) and Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame.
	In relation to claim 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to claims 11-12, Vucica teach various concentration of the apolipoprotein (section 0023).
	In relation to claim 13, such claim does not require any additional administrations. The references teach the same agent as claimed so such agent would function as claimed. Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the formulations recited in claim 31, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034).
In relation to claim 61, Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5).
	In relation to claim 73, Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame. Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing of the contrast agent administration, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to claims 74-75, Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56).

Claims 2, 7-13, 31, 61 and 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-40 of copending Application No. 17368464 (464) in view of CSL Behring (reference A17 of IDS 8/2/19; ‘CSL Behring’) or Clinical Trials Entry (Clinical trials entry for NCT02108262 retrieved from https://clinicaltrials.gov/ct2/history/NCT02108262?V_38=View on 7/30/20, 34 pages; ‘Clinical Trials’) in view of Tricoci et al. (cite A59 of IDS 8/2/19; ‘Tricoci’) in view of Vucica et al. (US 2014/0221272; ‘Vucica’) in view of Stevens (cite A54 of IDS 8/2/19; ‘Stevens’) in view of Voros et al. (US 2016/0202239; ‘Voros’).
This is a provisional nonstatutory double patenting rejection.
464 recites treating myocardial infarction (claim 31) by administering a composition comprising an apolipoprotein (claim 30).
464 does not specifically teach treating within 7 days of an acute MI event as in claim 2 nor does 464 recite a specific dose amount nor does 464 specifically teach treating those with moderate renal impairment as in claim 2.
The IDS citation lists the publication date of CSL Behring as April 2014. Further, Clinical Trials refers to the same study and relates to the version of November 9 2015.
The IDS citation lists the publication date of Tricoci as 2015. The pubmed entry (Pubmed entry for Tricoci et al. retrieved from https://pubmed.ncbi.nlm.nih.gov/26307570/ on 8/5/20, 3 pages) states that the article was published online August 20 2015.
	CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). 
CSL Behring expressly teach a high dose formulation (page 3) and Clinical Trials entry also teach a high dose (pages 6-7 connecting paragraph) but neither recite a specific amount as in claim 2. Further, CSL Behring and Clinical Trials entry do not teach comprising additional agents as in claim 61, sodium cholate as in claim 31 or patients with moderate renal impairment as in claim 2 (compare connecting paragraph on pages 18-19 of the instant specification).
Tricoci teach CSL112 formulations and administrations thereof (page 1). Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5). Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach the inclusion of sucrose (section 0004) but recognizes that high sugar concentrations can cause or exacerbate renal problems (sections 0004-0008). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040). Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica recognizes rHDL formulations for various applications (section 0038). Vucica recognizes patients that receive contrast agents (section 0010). Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).
	Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	Voros teach that cardiovascular disease includes myocardial infarction (section 0003). Voros teach that angiography is used to define the degree and extent of the problem and to provide guidance for the treatment (section 0124) and specifically recognizes using contrast based angiography (sections 0210 and 0212) where the contrast based method allows for increased sensitivity and detection (section 0210). Voros recognizes scans within a 24 hour period (section 0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 464 because it specifically suggest administering to subjects with acute myocardial infarction. Since Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5) one would have been motivated to administer such agents based on the nature of the problem to be solved. Since CSL Behring/Clinical Trials specifically teach compositions comprising CSL112 one would have been motivated to use the specific components (including sodium cholate) and concentrations taught by Vucica because Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Since CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph) one would have been motivated to use an acceptable dose. Since Vucica teach that the target population for rHDL are often renally impaired (section 0005) one would have been motivated to administer to such patients. Since Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph) one would have been motivated to administer to such patients. Since Vucica recognizes rHDL formulations for various applications (section 0038) one would have been motivated to administer for such applications. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56) one would have been motivated to use such stabilizer. Since Stevens teach ways to assay the severity of kidney problems one would have been motivated to assess the patients as taught by Stevens. Since Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)) one would have been motivated to carry out such step. With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
One would have had a reasonable expectation of success since Vucica teach formulations (abstract and example 1) with reduced renal toxicity (abstract) and that the cholesterol efflux increased as the sucrose concentration decreased (example 4). Vucica teach that such formulations show good stability and low renal toxicity (section 0010).Tricoci recognizes that patients with mild renal insufficiency as being including in the administration group (pages 2-3 connecting paragraph) and that there was no pattern of adverse effects with mild or moderate renal insufficiency as compared to those with normal renal function (page 9 first complete paragraph). Tricoci recognize patients who have had a previous myocardial infarction (Table 1 on page 5) but not within the last 30 days (page 3 last paragraph). Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the subjects as recited in claim 2, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6). Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8). Vucica teach that the target population for rHDL are often renally impaired (section 0005). Stevens teach that accurate estimation of glomerular filtration rate is important for the detection of chronic kidney disease (page 486). Stevens teach that levels of eGFR can be categorized into ranges for staging the severity including 30-59 ml/min/1.73m2 (page 487 2nd column 3rd paragraph).
	In relation to the formulation recited in claim 2, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). CSL Behring expressly teach a low and high dose formulation (page 3) and Clinical Trials entry also teach a low and high dose (pages 6-7 connecting paragraph). Vucica teach various concentration and amount of the apolipoprotein (sections 0023 and 0040) and specifically recite 6g (section 0040).
	In relation to the contrast agent as in claim 2 and timing of such administration, Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to the administrations of claims 2 and 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to any functional language of claim 2, the references teach the same agent as claimed so such agent would function as claimed.  Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
	In relation to claims 7-8, Tricoci teach CSL112 supports cholesterol efflux (page 2 paragraph connecting columns 1-2). The references teach the same agent as claimed so such agent would function as claimed (MPEP 2112.01 II). 
	In relations to claims 9-10, CSL Behring teach subjects with acute myocardial infarction in the last week (page 6) and Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame.
	In relation to claim 11, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph).
	In relation to claims 11-12, Vucica teach various concentration of the apolipoprotein (section 0023).
	In relation to claim 13, such claim does not require any additional administrations. The references teach the same agent as claimed so such agent would function as claimed. Tricoci teach that no patient had an increase from baseline ALT (page 9-10 connecting paragraph).
In relation to the formulations recited in claim 31, CSL Behring teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (page 3). Clinical Trials teach that subjects receive CSL112 as an intravenous infusion once weekly for 4 consecutive weeks (pages 5-6 connecting paragraph). Tricoci teach CSL112 comprises ApoA-1, phosphatidylcholine and sucrose and a specific ratio of phosphatidylcholine to apoA-I in CSL112 (page 2 last paragraph of column 1). Vucica teach Apo A-1 compositions with phosphatidylcholine and sodium cholate (section 0003). Vucica teach specific formulations with specific amounts of sucrose (section 0010), specific ratios of apolipoprotein to lipid (section 0009), the inclusion of sodium cholate at specific amounts (sections 0021 and 0034).
In relation to claim 61, Tricoci teach current strategies to treat acute coronary syndromes include antithrombotic agents and statins (page 1 first paragraph after abstract) and teach specific patients taking such medications (Table 1 on page 5).
	In relation to claim 73, Clinical Trials teach subjects with acute myocardial infarction in the last week (page 8) so one would have been motivated to administer over such time frame. Vucica recognizes patients that receive contrast agents (section 0010) and Voros provides additional information on why such step is performed (define the degree and extent of the problem and to provide guidance for the treatment (section 0124)) and advantages of the method (the contrast based method allows for increased sensitivity and detection (section 0210)). With respect to the timing of the contrast agent administration, since it is used to define the degree of the problem one would have been motivated to carry out such step after the problem (for example the myocardial infarction) and prior to the treatment. 
	In relation to claims 74-75, Vucica recognize stabilizers specifically at 4.6 to 4.8% (w/w) (section 0010) where the stabilizer is sucrose (sections 0014 and 0034 and claims 51 and 56).

Response to Arguments – double patenting
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although applicants argue that the rationale is parallel to the obviousness analysis, as set forth above the arguments related to that rejection are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658